      Case 5:20-cv-03545-SVK Document 13 Filed 08/13/20 Page 1 of 2




     Paul Hart, Esq., SBN 237766
     PaulHart@Moncriefl{art.com
 2   Dennis Lewis, Esq., SBN 262256
     Dennis@MoncriefHaii.com
 3   tdONCRlEF & HART, PC
     I 6 West Gabilan Street
 4   Salinas, CA 93901
     Telephone: (831) 759-0900
 5   Facsimile: (831) 759-0902
 6   Attorney for Defendants Lee Ann Miller individual and d/b/a Salinas Sports Tavern and
     Miller/Hmiado, Inc. an unknown business entity d/b/a Salinas Sports Tavern
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                      NORTHERN DISTRICT OF CALIFORNIA
10

II
     G & G Closed Circuit Events, LLC,                  ) Case No. 5:20-cv-03545-SVK
12                                                      )
                                                        ) STIPULATION AND [PROPOSED]
                   Plaintiff,                           ) ORDER FOR EXTENSION OF TllVIE T
13
     v.                                                 ) RESPOND TO COMPLAINT
14                                                      )
     Lee Ann Miller individually and d/b/a        )
15   Salinas Sports Tavern; and Miller/HUliado, )
     Inc. an unknown business entity d/b/a Salinas~
16
     Sports Tavern,                               )
17                                                      )
                       Defendants.                      )
18                                                      )

19

20
21             It is hereby stipulation by and between the parties, through their respective counsel, tha

22   Defendants Lee Ann Miller individual and cl/b/a Salinas Sports Tavern and Mil1er/Hurtado, Inc.

23   an unknown business entity d/b/a Salinas Sports Tavern, shall be granted an extension of time u

24   to and including August 28, 2020, within which to file an Answer to the Complaint in the instan

25   action.

26             It is so stipulated.
27

28
                                                                              Stipulation and [Proposed]Orde
                                                                                          G&G v. Miller et al
                                                                                Case No. 5:20-cv-03545-SV

                                                       1
           Case 5:20-cv-03545-SVK Document 13 Filed 08/13/20 Page 2 of 2




      1    Dated: August   I/_, 2020                      LAW OFFICES OF THOMAS P. RILEY, P.C.
     2
     3
     4

     5
     6

     7
          Dated: August    lfl__,
                             1
                                    2020                 MONCRIEF & HART, PC
     8
                                                            --------
                                                                   i- _./ �
                                                         ,_/ /,,,,--;;-:::--�/
                                                        '/,../'                                                                 -----
                                                                              ,,..,,.,.-
                                                                         �,                        ,-
                                                                          //" .,,.
     9                                                                                                                                  ----- -
                                                                     ./ .
                                                                       ��· --;:--

                                                                                           ,,,. ,,,.,.                         --

                                                      ,.- Paul Hart, -i;�;-.---�---�
                                                       /-.;,-·   l::..            r:C". �                  .'          ) ---
 10
                                                          Dennis Lewis, Esq.
 11                                                       Attorneys for Defendants
 12                                                       Lee Ann Miller individual and d/b/a Salinas Sports
                                                          Tavern and Miller/Hurtado, Inc. an llilknov-m
 13                                                       business entity d/b/a Salinas Sports Tavern
14

15                                                     ORDER

16               Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants Le

17        Ann l\1iller individual and d/b/a Salinas Sports Tavern and Miller/Hrntado, Inc. an unknow
18
          business entity d/b/a Salinas Sports Tavern shall file an Answer with this Court on or before Augus
19
          28, 2020.
20
                 IT IS SO ORDERED.
21
22
23
                Date: 8/13/2020
24
                                                       Susan van Keulen
25                                                     United States Magistrate Judge
                                                       United States District Court,
26                                                     Northern District of California
27
28

                                                                                                         Stipulation and [Proposed]Orde
                                                                                                                     G&G v. Miller. et al
                                                                                                           Case No. 5:20-cv-03545-SVK

                                                            2
